 


109 HR 3806 IH: 10k Run for the Border Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3806 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mrs. Myrick introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to increase penalties for employing illegal aliens. 
 
 
1.Short titleThis Act may be cited as the 10k Run for the Border Act. 
2.Increase in penalties for employing illegal aliens 
(a)In generalSection 274A(e)(4)(A) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)(4)(A)) is amended— 
(1)in clause (i), by striking $250 and not more than $2,000 and inserting $10,000 and not more than $80,000; 
(2)in clause (ii), by striking $2,000 and not more than $5,000 and inserting $80,000 and not more than $200,000; and 
(3)in clause (iii), by striking $3,000 and not more than $10,000 and inserting $120,000 and not more than $1,600,000. 
(b)Use of additional penalty fundsNotwithstanding any other provision of law, of the additional amounts of fines paid under section 274A(e)(4)(A) of the Immigration and Nationality Act (8 U.S.C. 1324a(e)(4)(A)) by one or more employers and that are attributable to the amendments made by subsection (a)— 
(1)if State or local law enforcement officials have provided material assistance in the investigation or prosecution of cases of such employers that resulted in such fines— 
(A)80 percent shall be paid, in a manner specified by the Secretary of Homeland Security, to the State or local State law enforcement agencies which employed such individuals; and 
(B)20 percent shall be used by the Secretary to cover costs of detention of illegal aliens; and 
(2)if paragraph (1) does not apply— 
(A)80 percent shall be paid to States (and political subdivisions of States) under the State Criminal Alien Assistance Program under section 241(i) of such Act (8 U.S.C. 1251(i)) for purposes of reimbursing those States and political subdivisions for costs of incarceration of undocumented criminal aliens; and 
(B)20 percent shall be used by the Secretary to cover costs of detention of illegal aliens in Federal facilities. 
(c)Effective dateThe amendments made by subsection (a) shall apply to violations occurring on or after the date of the enactment of this Act. 
 
